Citation Nr: 1210650	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  04-35 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder, including as secondary to a service-connected left knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from September 1982 to December 1993. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified in support of this claim during a hearing held at the RO in January 2005, before a Decision Review Officer.  In May 2009 and August 2010, the Board remanded this claim to the RO for additional action.

In a Written Brief Presentation dated in January 2012, the Veteran's representative appears to be raising a claim to reopen a previously denied claim of entitlement to service connection for a cervical spine disorder and/or a claim for an increased evaluation for service-connected headaches.  The Board refers this matter to the RO for appropriate action.

The Board REMANDS this claim to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran seeks service connection for a right knee disability.  He contends that it first manifested as pain and swelling during service, but not consequent to any particular injury that he can recall, or developed secondary to his service-connected left knee disability.  In written statements submitted during the course of this appeal and during his hearing, he indicated that he seemed to remember pain in both knees initially manifesting at the same point.  He further indicated that, since that time, he has continuously experienced and sought treatment for problems with both knees, including his right.  

The Veteran questions the adequacy of VA opinions of record discussing the etiology of his right knee disability.  He refers to one such opinion of record, dated in June 2011, where a VA examiner ruled out a relationship between the Veteran's right knee disability and service on the basis that a 1999 hit during a football game - one minor sports injury - would be insufficient to cause the Veteran's right knee disability.  The Veteran alleges that he never sustained such an injury and was working at the time of the alleged injury.

Indeed, the Veteran was not on active duty in 1999.  In fact, having reviewed all of the medical opinions of record, the Board believes that no one examiner has completely reviewed the claims file, including the Veteran's service treatment records, prior to offering his opinion.  Not one opinion is adequate, based on accurate clinical evidence of record, supported by rationale and clearly articulated.    

Under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Evidence of a link between a current disability and service must be sufficient and, depending on the nature thereof, may include an assertion by the Veteran linking the two.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a conclusory, generalized statement relating an in-service illness to present medical problems is not sufficient to necessitate obtaining a VA examination and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.  

As the Board noted in its May 2009 remand, given that this case involves a claim to reopen, the RO was never obligated to obtain an opinion in support thereof pursuant to the aforementioned law.  Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61).  It nonetheless did so and, because of its action in this regard, it must now ensure that the opinion is adequate to decide this claim.  Such an opinion must be based on a thorough review of the claims file, including the service treatment records, which show that the Veteran received treatment for right knee complaints on four occasions between 1991 and 1993 (never secondary to a football injury) and was placed on profile in 1993 for right knee pain, and post-service treatment records, which show that he continued to receive treatment for right knee complaints, including pain, after discharge, on multiple occasions in the 1990s, beginning in 1996.  In addition, this opinion must contemplate the Veteran's assertions of continuity of right knee pain since service as such assertions are competent, pain being lay observable.  They are also credible given that there is clinical documentation of record confirming right knee pain continuously since 1991, now attributable to a right knee disability.

The Board thus REMANDS this case for the following action:

1.  Arrange for the Veteran to undergo a VA examination in support of his claim for service connection for a right knee disability.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then proceed as follows:  

a) record in detail all right knee difficulties the Veteran reportedly experienced during and after service, including any injuries;

b) diagnose all right knee disabilities shown to exist;

c) assuming the Veteran experienced all right knee difficulties as described, opine whether his right knee disability is more likely than not related to his active duty, including the documented right knee problems and any reported lay-observable symptoms and injuries; 

d) if not, and again, assuming the Veteran experienced all right knee difficulties as described, opine whether the right knee disability is proximately due to or the result of his service-connected left knee disability, or any other service-connected disability, including of the back;

e) if not, opine whether the right knee disability is aggravated by the service-connected left knee disability, or any other service-connected disability, including of the back;

f) provide detailed rationale, with specific references to the record, for the opinions expressed; and   

g) if the opinion cannot be provided without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

2.  Review the examination report to ensure that it complies with these remand instructions and answers each question posed clearly and, if not, return it to the examiner for correction.  

3.  Readjudicate this claim based on all of the evidence of record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate disposition of this claim, but reminds the Veteran that he has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


